NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BRANDON M. KREIER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-182
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Margaret O. Steinbeck,
Judge.



PER CURIAM.

             Affirmed. See Adaway v. State, 902 So. 2d 746 (Fla. 2005); Steward v.

State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Gibson v. State, 721 So. 2d 363 (Fla. 2d DCA 1998); Graves v. State, 704
So. 2d 147 (Fla. 1st DCA 1997).



NORTHCUTT, VILLANTI, and LaROSE, JJ., Concur.